Title: To George Washington from Bryan Fairfax, 17 July 1774
From: Fairfax, Bryan
To: Washington, George



To George Washington Esqr.;
July the 17th 1774.

Having been twice lately at Alexandria, and the Business I am engaged in being liable to suffer much by my Absence, I hope I shall be excused for not attending at this Time. As it is necessary however for every one to give his Sentiments on this occasion, I beg Leave to address myself in this manner to You, Sir, as Chairman of the Meeting, and hope it will answer as well as if I were personnally present.

Some Resolves being prepared by the Committee, It is now proper to consider them, and to collect the general Sense of the Inhabitants on the Subject: and whatever legal measures are determined on by the Majority ought to be conformed to by the rest, as a perfect Unanimity ought to appear among us.
I am precluded from saying a great deal of what I intended to mention at the first Meeting, by observing that a Petition to the King is now recommended as the first Step that ought to be taken at the Congress.
I could have wished that it had been the only Step taken by the Colonies at this time, as to give the Parliament a good Opportunity to repeal the Acts complained of would be the likeliest way to effect it. But this is not generally believed. On the contrary it is supposed that there is a regular System formed for enforcing the principle of Taxation. This is the very point on which our difference in opinion is founded. Those who believe in such a plan being determined on will readily approve of most of the measures proposed. Those who think with me that no such Intention plainly appears will rather postpone them to another Time. A Political opinion, as well as a religious one, is often formed by degrees. It is owing to a Train of Thoughts on the Subject of Contemplation, many of which escape the Memory so that they cannot be brought in support of one’s Opinion; and this is the Reason sometimes, that of two Men of opposite Sentiments neither is able to convince the other; tho’ different opinions are generally owing to a difference in Constitution &c: I will however make a few Remarks as to this point. The late Acts are thought to be a full Proof of the Parliament’s Intention to enforce the Payment of Taxes. In considering this we should make an Allowance for the Prejudices of others. An Englishman however clear he may be in Opinion as to the Right of Taxation, ought to consider the Motives from which an Opposition in America arises. He ought to consider that it springs from virtuous, tho’ (as he may think) erroneous principles. In like Manner the Americans ought to consider the Majority of the english Parliament, or a great part, as acting from honest tho’ erroneous principles. Could they, under the Persuasion that they had a right to impose the Duty on Tea, avoid taking Notice of what had happened at Boston? However great their Exertion of Power has been, they might conceive themselves bound to protect their Trade, and to take some Measures simular to what they

have done without a farther design to enforce the principle of Taxation. From the late Speeches it appears that some of those, who opposed the Repeal, did so, because of it’s being unseasonable; and others, because they thought the Americans would be still encroaching, not because they should be averse to it if a decent opportunity were given them. If this is the Case we deprive ourselves by hasty Resolutions of what we never can recover. It will be too late hereafter to petition. We must effect what we desire by compulsion. This must be the Work of years: for after what has already happened our Threats will not be hastily regarded. They must be convinced from Experience of our Perserverance; and we shall find It will require a great Exertion of Virtue for that Purpose. Whatever Corruption there may be in the Parliament, whatever unjust designs some Men may have, we ought to gain the Affections of those who mean well; we should strive to conciliate the Affections of the Nation, and make Allowance for their Prejudices. We should have an Eye to the next Parliament, and avoid every measure that might justly exasperate the People. It is incredible how far a mild Behavior contributes to a Reconciliation in any dispute between Man & Man, and how much the Spectators are always engaged on the side of the Man of Moderation. It is the same in public Contentions. They who divest themselves of Resentment, and seem desirous of peace, go a great Way towards obtaining it. For these Reasons I ardently wish that no Resolves had been now entered into: But as most of the Colonies seem determined on them, and many Counties here are also entering into them; perhaps it would be prudent in this County to join also, as the Colonies ought to be unanimous. However, I hope it will be recommended, that, if a Petition should be agreed upon, and sent Home by the general Congress, No Conditional Resolutions, which may be formed at the Time, should be published until it is known that the Petition has had no Effect. For we should otherwise destroy the very Intention of it. To petition and to threaten at the same time seems to be inconsistent. It might be of Service with the Ministry, if they have evil Designs, to know the Dispositions of the People here. I am sure that sufficiently appears from what has been already published. And if that appears, no Threatnings ought to accompany the Petition. It ought to be as modest as possible without descending to Meanness.

There is one Expression then in one of our Resolves on this Subject, which I must object to; that is, a Hint to the King that if his Majesty will not comply, there lies but one Appeal. This ought surely to be erased. There are two Methods proposed to effect a Repeal; the one by Petition, the other by Compulsion. They ought then to be kept separate and distinct. And we shall find few for joining them together, but what are rather against the Former.
As to the other great point of Dispute, whether we should have no Imports only, or we should debar ourselves from both Exports and Imports; If we should be forced to take some such Measures, I had rather vote for the latter as the more effectual, provided it can be done consistent with the Justice that is due to those to whom we are indebted. If we have Exports it is to be feared that the Ships which come for those Exports will bring Imports. We cannot store those Goods without acting illegally. If we wish to avoid a civil War we must do Nothing illegal. We must depend upon our own Virtue. On the other Hand, if we have no Exports, Provisions will be very cheap and plenty. Plenty of provisions, together with a great Demand for Manufactures, will invite Manufacturers in great Numbers from any Country where they happen to be cheap from too great an Abundance: Thus we may meet with some Retribution for our Sufferings, and Great Britain some Diminution for her Injustice.
I come now to consider a Resolve which ought to be the most objected to, as tending more to widen the Breach, and prevent a Reconciliation than any other. I mean that wherein the Authority of Parliament is almost in every Instance denied. Something simular to this, tho’ more imprudent, is the most exceptional part of the Conduct of some in New England. It has been asserted in the House of Commons, that the Americans have been gradually encroaching; that as they have given up Points we have insisted on more. The Fact is true as to Encroachment, but the Reason assigned is wrong. It is not because they have given up Points, but because they have not given them up, that we out of Resentment demand more than we at first thought of. But however natural it is to people incensed to increase their Claims, and whatever our Anger may induce us to say; In calm deliberations we should not insist on any Thing unreasonable.

We have all along submitted to the Authority of Parliament. From the first Settlment of the Colonies I believe there never was an Act of Parliament disputed ’till the famous Stamp Act. It is a maxim in Law that all Acts made since the Settlement of the Colonies do not extend here, unless the Colonies are particularly named; therefore all Acts wherein they are included do extend here. When the Stamp-Act was repealed it was said, and I did not hear it contradicted, that the Americans objected to internal Taxes, but not to external Duties. When the Duty on Tea was laid as an external Duty we objected to it, and with some Reason, because it was not for the regulation of Trade, but for the express purpose of raising a Revenue. This was deemed a small Encroachment on our first Demands. Some now object to the Authority which has establised & regulated the Post-Office, a very useful Regulation. Others deny their Authority in regard to our Internal Affairs. If we go on at this Rate it is impossible that the Troubles of America should ever have an End. Whatever we may wish to be the Case, it becomes good Subjects to submit to the Constitution of their Country. Whenever a political Establishment has been settled, it ought to be considered what that is, and not what it ought to be. To fix a contrary principle is to lay the Foundation of continual Broils & Revolution.
The Parliament from Prescription have a Right to make Laws binding on the Colonies, except those imposing Taxes. From Prescription the Americans are exempted from Taxation. Let us stand upon good Ground in our Opposition, otherwise many upon Reflection may desert the Cause. Therefore I hope some Alteration will be made in the 2d Resolve, or that Nothing under this Head will be mentioned.
Thus, Sir, I have made some Objections as it appeared incumbent on me to do, and hope that you will cause this Letter to be read as containing my Sentiments on this important Occasion. I am with great Respect & Regard, Sir Yr most obedt Servt

Bryan Fairfax

